Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
24, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00972-CV


       MARIA H. MARTINEZ AND ANGEL MARTINEZ, Appellants

                                         V.

                    VICENTE LOPEZ RAMIREZ, Appellee

                    On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-50691


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed April 12, 2017. On August 31, 2018,
the parties filed a joint motion to dismiss the case with prejudice. See Tex. R. App.
P. 42.1. The motion is granted.

      Accordingly, the judgment of the trial court is vacated, and the case is
dismissed with prejudice.

                                                    PER CURIAM
Panel consists of Justices Wise, Zimmerer, and Spain.